Citation Nr: 0410805	
Decision Date: 04/26/04    Archive Date: 05/06/04

DOCKET NO.  03-12 626	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S.A. Mishalanie, Associate Counsel



INTRODUCTION

The veteran had active service from August 1967 to March 1969.  He 
served in the Republic of Vietnam from February 1968 to March 
1969.  He died in September 2002.  The appellant is his surviving 
spouse.  She appealed to the Board of Veterans' Appeals (Board) 
from a January 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Columbia, South Carolina, 
which denied her claim for service connection for the cause of his 
death.


FINDINGS OF FACT

1.  The veteran died in September 2002, at an age of 55, from 
pancreatic cancer.  Hepatitis C was the underlying cause and 
diabetes mellitus was a contributing cause of his death.  At the 
time of his death, service connection was only in effect for post-
traumatic stress disorder (PTSD).

2.  The veteran is presumed to have been exposed to herbicides 
during his military service in the Republic of Vietnam.  

3.  The veteran's diabetes mellitus had manifested to at least 10 
percent at the time of his death.


CONCLUSION OF LAW

A service-connected disability caused or substantially or 
materially contributed to the veteran's death. 38 U.S.C.A. §§ 
1101, 1112, 1113, 1116, 1137, 1310, 5102, 5103, 5103A (West 2002); 
38 C.F.R. §§ 3.159, 3.301, 3.303, 3.307, 3.309, 3.312, (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2003), which essentially 
eliminate the requirement of submitting a well-grounded claim and 
provide that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to provide 
assistance to a claimant if there is no reasonable possibility 
that such assistance would aid in substantiating the claim.  They 
also require VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  38 U.S.C.A. § 
5103(a); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

Recently, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), the 
United States Court of Appeals for Veterans Claims (Court) 
revisited the requirements imposed upon VA by the VCAA.  The Court 
held, among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  Id. at 422.  

In this case, the appellant was provided the required VCAA notice 
by letter of October 2002, which was prior to the RO's initial 
denial in January 2003.  So this was in accordance with the 
holding in Pelegrini.  

The Court also held in Pelegrini that a VCAA notice consistent 
with 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or something to 
the effect that the claimant should "give us everything you've got 
pertaining to your claim(s)."  Id. at 422.  This new "fourth 
element" of the notice requirement comes from the language of 38 
C.F.R. § 3.159(b)(1) (2003).

In this case, although the October 2002 VCAA notice letter that 
was provided to the appellant does not contain the precise 
language specified by the Pelegrini Court in its description of 
the "fourth element" of the VCAA notification requirement, the 
Board finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  
Moreover, in a recent precedent opinion of VA's General Counsel it 
was held that the language in Pelegrini stating that VA must 
request all relevant evidence in the claimant's possession was 
dictum and, thus, not binding.  See VAOGC 1-2004 (Feb. 24, 2004) 
(the Court's statements in Pelegrini that sections 5103(a) and 
3.159(b)(1) require VA to include such a request as part of the 
notice provided to a claimant under those provisions is obiter 
dictum and is not binding on VA).   

With respect to the VCAA letter of October 2002, the appellant was 
requested to respond within 30 days.  

38 C.F.R. § 3.159(b)(1) (2003) was recently invalidated by the 
United States Court of Appeals for the Federal Circuit in 
Paralyzed Veterans of America (PVA) v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. September 2003).  The offending 
regulatory language suggested that an appellant must respond to a 
VCAA notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5301(a).  
Thus, that regulatory provision was invalid because it was 
inconsistent with the statute.  

The PVA decision created some confusion about whether VA could 
actually decide claims prior to the expiration of the one-year 
statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to this, 
VA had issued implementing regulations that allowed VA to decide a 
claim 30 days after sending a VCAA notification letter, see 38 
C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 2297, 
the Veterans Benefits Act of 2003 (the Act).  Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  
Section 701 of the Act contains amendments to 38 U.S.C.A. §§ 5102 
and 5103, the provisions of law that deal with VA's duties to 
notify and assist claimants.  See VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.  

In particular, the Act clarifies that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice period.  
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 
Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 
5103(b)(3)).  The effective date of that provision is November 9, 
2000, the date of enactment of the VCAA.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. § 5103(c)).  The new law does 
not require VA to send a new notice to claimants.  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective retroactive to 
the date of the VCAA, they effectively overturn, or invalidate, 
the Federal Circuit's holding in PVA and, thus, preclude any 
possible due process violations, even if the veteran's appeal was 
ongoing during this change in the law.  Cf. Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991); Bernard v. Brown, 4 Vet. App. 384 
(1993).  

In this case, the RO obtained the veteran's service medical 
records (SMRs), VA hospital and outpatient treatment (VAOPT) 
records, death certificate, and marriage certificate.  

Accordingly, no further development is required to comply with the 
VCAA or the implementing regulations and the appellant is not 
prejudiced by the Board deciding the appeal, especially since it 
is granting her claim.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Factual Background

The veteran's personnel records indicate that he served in the 
Republic of Vietnam from February 1968 to March 1969 as a rifleman 
and a scout in the 508th Infantry.  He received the National 
Defense Service Medal, the Vietnam Campaign Medal, and the Vietnam 
Service Medal.  

The veteran's SMRs are negative for any indication of pancreatic 
cancer, hepatitis or diabetes.  

In 1972, the veteran was diagnosed with hepatitis C.  An August 
1972 rating decision denied service connection for hepatitis. 

The veteran was service connected for PTSD effective February 1997 
and continuously assigned a 100 percent scheduler evaluation.  

Upon admission to a VA hospital in October 2001, it was noted that 
the veteran had a history of diabetes mellitus that was not well 
controlled.  It was also determined that he had cancer at the head 
of the pancreas.  His pancreatic cancer was treated with radiation 
and chemotherapy.  The physician discontinued his diabetes 
medication (glyburide and metformin) because of abnormal liver 
functions.  

In September 2002, the veteran died of pancreatic cancer.  The 
deputy coroner who completed the death certificate indicated that 
hepatitis C was the underlying cause and that diabetes was a 
contributing cause of the veteran's death.

Governing Laws and Regulations

Service connection for the cause of the veteran's death may be 
granted if a disorder incurred in or aggravated by service either 
caused or contributed substantially or materially to cause death. 
38 U.S.C.A. § 1310 (West 2002);  38 C.F.R. § 3.312 (2003); see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-connected 
disability will be considered as the principal (primary) cause of 
death when such disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (2003); see 
Ashley v. Brown, 6 Vet. App. 52, 57 (1993).  A contributory cause 
of death is inherently one not related to the principal cause. In 
determining whether the service- connected disability contributed 
to death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or that it aided or 
lent assistance to the production of death.  38 C.F.R. § 3.312(c) 
(2003); see Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 
(1992).  It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c) (2003).

Where the service-connected condition affects vital organs as 
distinguished from muscular or skeletal functions and is evaluated 
as 100 percent disabling, debilitation may be assumed.  38 C.F.R. 
§ 3.312(c)(3) (2003).  However, there are primary causes of death 
which by their very nature are so overwhelming that eventual death 
can be anticipated irrespective of coexisting conditions, but, 
even in such cases, there is for consideration whether there may 
be a reasonable basis for holding that a service-connected 
condition was of such severity as to have a material influence in 
accelerating death, in which case it would not generally be 
reasonable to hold that a service-connected condition accelerated 
death unless such condition affected a vital organ and was of 
itself of a progressive or debilitating nature.  38 C.F.R. § 
3.312(c)(4) (2003).

In certain circumstances, a disease associated with exposure to 
certain herbicide agents will be presumed to have been incurred in 
service even though there is no evidence of that disease during 
the period of service at issue.  38 U.S.C.A. § 1116 (West 2002); 
38 C.F.R. §§ 3.307(a)(6), 3.309 (e) (2003).

A veteran who served in the Republic of Vietnam during the Vietnam 
era shall be presumed to have been exposed during such service to 
a herbicide agent (i.e., Agent Orange).  38 C.F.R. § 3.307(a).  
Prior law required that the veteran have a disease listed at 38 
C.F.R. § 3.309(e), in addition to proof of Vietnam service, before 
exposure there was presumed.  So the change eliminating this 
requirement reversed the U.S. Court of Appeals for Veterans Claims 
(Court's) decision in McCartt v. West, 12 Vet. App. 164 (1999).  
See, too, 38 U.S.C.A. § 1116.  And since the change occurred 
during the pendency of this appeal, and obviously is more 
favorable to the appellant, her claim must be considered under the 
new, lesser standard.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1992); see also Dudnick v. Brown, 10 Vet. App. 79, 80 
(1997).  Furthermore, the diseases listed under this section will 
be service-connected if the requirements of § 3.307(a)(6) are met 
even though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions of § 
3.307(d) are also satisfied.


The diseases listed under 38 C.F.R. § 3.309(e) include: chloracne 
or other acneform diseases consistent with chloracne; Type 2 
diabetes (also known as Type II diabetes mellitus or adult-onset 
diabetes); Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea); and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or 
mesothelioma).  38 C.F.R. § 3.309(e) (2003).

In order to be service-connected under 38 C.F.R. § 3.309(e), the 
diseases listed above shall have become manifest to a degree of 10 
percent or more at any time after service, except that choracne of 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral neuropathy shall 
have become manifest to a degree of 10 percent or more within a 
year after the last date on which the veteran was exposed to an 
herbicide agent during active military, naval, or air service.  38 
C.F.R. § 3.307(a)(6)(ii) (2003).

The VA's Schedule For Rating Disabilities (rating schedule) is 
used to evaluate the degree of disabilities in claims for 
disability compensation, disability and death pension, and in 
eligibility determinations. 38 U.S.C.A. § 1155 ( West 2002); 38 
C.F.R. § 3.321 (2003).  The rating schedule provides that diabetes 
mellitus has manifested to a degree of 10 percent when it is 
manageable by a restricted diet only.  38 C.F.R. § 4.119, 
Diagnostic Code 7913 (2003).  

Legal Analysis

Although the veteran was service connected for PTSD and assigned a 
100 percent rating, there is no evidence that PTSD affected a 
vital organ and therefore there is no presumption of debilitation 
due to PTSD under 38 C.F.R. §3.312(c)(3).

However, the veteran clearly had diabetes mellitus, a disease 
listed under 38 C.F.R. 
§ 3.309(e).  Further, the record establishes that the veteran's 
diabetes mellitus had manifested to a degree of at least 10 
percent prior to his death because it was being treated with 
glyburide and metformin and not being managed solely by a 
restricted diet.

The veteran also had active service in the Republic of Vietnam 
between January 1972 and May 1975.  Therefore, the veteran is 
presumed to have been exposed to an herbicide agent during such 
service.  

Based on these findings, the Board concludes that the veteran's 
diabetes mellitus shall be presumed to have been incurred in 
service.  

The veteran's diabetes mellitus was listed on the death 
certificate as a contributing cause of his death.  Further, he 
received treatment for his diabetes, which had to be discontinued 
during hospitalization due to liver dysfunction.  Because his 
diabetes was progressive and debilitating in nature, it would be 
reasonable to hold that it accelerated his death.  38 C.F.R. § 
3.312(c)(4).   In sum, because the veteran's diabetes is presumed 
to be service connected due to herbicide exposure and because it 
was both progressive and debilitating in nature, the appellant's 
claim must be granted.


ORDER

Service connection for the cause of the veteran's death is 
granted.


	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



